         Case 1:18-cv-09529-LAP Document 77 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



ERIC WEISS,
                                                        18 Civ. 9529
                    Plaintiff,
                                                           ORDER
    -versus-

PENSKE MEDIA CORPORATION, et al.,

                    Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The     Clerk    of   the    Court   shall   mark   this   action   closed,

subject to reopening on notice from the Court, and all pending

motions denied as moot.



SO ORDERED.


Dated:    April 20, 2020
          New York, New York


                                            ____________________________
                                            LORETTA A. PRESKA
                                            Senior U.S. District Judge
